212 F.2d 791
Count Don SHAW, Appellant,v.UNITED STATES of America, Appellee.
No. 12039.
United States Court of Appeals,Sixth Circuit.
April 22, 1954.

Appeal from the United States District Court for the Northern District of Ohio; McNamee, Judge.
Albert R. Gamble, Cleveland, Ohio, for appellant.
John J. Kane, Jr., Eben H. Cockley, Cleveland, Ohio, for appellee.
Before SIMONS, Chief Judge, ALLEN, Circuit Judge, and STARR, District Judge.
PER CURIAM.


1
On trial by the court without a jury the appellant was convicted of violation of the Universal Military Training and Service Act of 1948 as amended 50 U.S.A.Appendix, § 462, in that he failed to report for induction into the armed forces pursuant to an order of the local Selective Service Board.  He appeals from the judgment of conviction and sentence.


2
Upon consideration of the record, briefs, and oral arguments of counsel, we find that there was no prejudicial error in the admission of evidence; that the appellant's trial was fair and impartial; and that the sentence imposed was provided by law, 50 U.S.C.Appendix, § 462.


3
Wherefore, the judgment of conviction and sentence is affirmed.